An unpub|is|]ied order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEViADA

PERCY LAVAE BACON, No. 59982
Petitioner,
ROSE NAJERA; ELIAS GEORGE; m
ANDREA WILLIAMS; AND THE SEP 2 5 2014
HONORABLE JENNIFER P.
TOGLIATTI, DISTRICT JUDGE,
Respondents.

 

ORDER DISMISSING` PETITION

On January 5, 2()12, this petition was docketed in this court
without payment of the requisite filing fee. On August 27, 2()14, this court
entered an order requesting further documents and petitioner was
cautioned that failure to respond within 10 days would result in the
dismissal of this appeal To date, petitioner has not paid the filing fee or
otherwise communicated with this court Accordingly, cause appearing

this petition is dismissed

lt is so ORDERED.

 

cc: Hon. Jennifer P. Togliatti
Percy Lavae Bacon
Attorney General/Carson City
Eighth District Court Clerk

SuFF\EME Coum'
oF
NEvAoA

(011947/\ m __ l 20